[Cite as State v. Henderson, 2020-Ohio-6847.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                         STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                    v.

                             ERICULO LAROSS HENDERSON,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                        Case No. 18 MA 0090


                                      Motion for Reconsideration

                                         BEFORE:
                  Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                                JUDGMENT:
                                                  Denied



 Atty. Paul Gains, Prosecutor and Atty. Ralph Rivera, Assistant Prosecutor, Mahoning
 County Prosecutor’s Office, 21 West Boardman Street, 6th Floor, Youngstown, Ohio
 44503, for Plaintiff-Appellee, and

 Ericulo Laross Henderson (PRO SE), A672536, 5900 B.I.S. Road, Lancaster, Ohio
 43130, for Defendant-Appellant.

                                                  Dated:
                                                                                          –2–


                                     December 23, 2020


 PER CURIAM.



       {¶1}     Defendant-appellant, Ericulo Henderson, has filed an application for
reconsideration of our judgment denying his prior application for reconsideration as
untimely.
       {¶2}    Our judgment in this case was filed on May 29, 2020. Appellant filed his
first application on July 2, 2020. He filed his second, almost identical application, on
August 6, 2020.       Thus, the applications were technically untimely.           See App.R.
26(A)(1)(a).
       {¶3}    However, on March 27, 2020, the Governor of Ohio signed into law
Am.Sub.H.B. No. 197, which immediately tolled all statutes of limitation, time limitations,
and deadlines in the Ohio Revised Code and the Ohio Administrative Code until the
expiration of Executive Order 2020-01D or July 30, 2020, whichever was sooner. In re
Tolling of Time Requirements Imposed by Rules Promulgated by Supreme Court & Use
of Technology, 158 Ohio St.3d 1447, 2020-Ohio-1166.               The Ohio Supreme Court
determined that this tolling order applied to all filing deadlines within the applicable period.
Id. Thus, we should not have denied appellant’s application for reconsideration as being
untimely.
       {¶4}    For that reason, we now address the merits of appellant’s application for
reconsideration.
       {¶5}    App.R. 26, which provides for the filing of an application for reconsideration
in this court, includes no guidelines to be used in the determination of whether a decision
is to be reconsidered and changed. Matthews v. Matthews, 5 Ohio App.3d 140, 143, 450
N.E.2d 278 (10th Dist.1981).       The test generally applied is whether the motion for
reconsideration calls to the attention of the court an obvious error in its decision or raises
an issue for our consideration that was either not at all or was not fully considered by us
when it should have been. Id. An application for reconsideration is not designed for use
in instances where a party simply disagrees with the conclusions reached and the logic
used by an appellate court. State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956


Case No. 18 MA 0090
                                                                                       –3–


(11th Dist.1996). Rather, App.R. 26 provides a mechanism by which a party may prevent
miscarriages of justice that could arise when an appellate court makes an obvious error
or renders an unsupportable decision under the law. Id.
       {¶6}   In his application for reconsideration, appellant argues that the trial court
erred in merging his convictions on counts one and two and failing to merge his conviction
on count three. He argues this court misinterpreted his argument. He contends the trial
court erred in merging his conviction for felonious assault with his conviction for child
endangering. He contends the trial court should have sentenced him separately on each
of the two child endangerment convictions.
       {¶7}   After we affirmed his conviction, State v. Henderson, 7th Dist. Mahoning
No. 15 MA 0137, 2018-Ohio-2816, reconsideration denied, 7th Dist. Mahoning No. 15 MA
0137, 2018-Ohio-3424, and appeal not allowed State v. Laross-Henderson, 153 Ohio
St.3d 1497, 2018-Ohio-4092, 108 N.E.3d 1105, appellant filed a “Motion to Correct Void
Judgment Pursuant to Criminal R 32.2,” which the trial court denied. Appellant appealed
the denial to this court. State v. Henderson, 7th Dist. Mahoning No. 18 MA 0090, 2020-
Ohio-3164, ¶ 6. We affirmed the trial court’s judgment. Id. Appellant then filed the subject
application for reconsideration.
       {¶8}   On appeal, appellant argued that in his judgment entry of sentence, the trial
court should have, and failed to, sentence him on each individual charge. He claimed
this was in violation of Crim.R. 32(C) and because the trial court failed to individually
sentence him on each count, his sentencing judgment was void. Henderson, 2020-Ohio-
3164, ¶ 10. We addressed his argument in detail. Id. at ¶ 10-15.
       {¶9}   In his application for reconsideration, appellant simply disagrees with the
conclusions reached by this court. He also raises additional arguments as to merger,
which are barred by the doctrine of res judicata as they should have been raised in his
direct appeal. State v. Amos, 7th Dist. Belmont No. 19 BE 0003, 2019-Ohio-3651.
       {¶10} In sum, after consideration of appellant’s application for reconsideration,
the application is denied. Costs to be taxed against Appellant.




Case No. 18 MA 0090
                                                    –4–




JUDGE GENE DONOFRIO

JUDGE CHERYL L. WAITE

JUDGE CAROL ANN ROBB


                            NOTICE TO COUNSEL

This document constitutes a final judgment entry.




Case No. 18 MA 0090